           Case 3:18-cr-00822-GPC Document 28 Filed 03/19/19 PageID.99 Page 1 of 2
                                        United States District Court
                                        SOUTHERN DISTRICT OF CALIFORNIA


United States of America                                                     Case No.               18CR0822-GPC
                                                       Plaintiff,
                                                v.                     PRO HAC VICE APPLICATION
Daniel Dye                                           Defendant.            Daniel Dye, Defendant
                                                                           Party Represented

I,                 Chelsea W. Curfman                       hereby petition the above entitled court to permit me
                          (Applicant)
                                                                                             ....---------·-----&
to appear and participate in this case and in support of petition state:                               FILED
       My firm name: Perkins Coie LLP
       Street address: 1900 16th Street, Suite 1400                             MAR 1t2019
        City, State, ZIP: Denver, CO 80404
       Phone number: 303-291-2345
       Email:             ---=~~~~=--~~~~a::::::.======~~
                          ccu1fman@perkinscoie.com
       That on        11/6/2013      I was admitted to practice before   State Courts of Colorado
                                                                                   ~~~~~~~~~~~~




                          (Date)                                                                       (Name of Court)

           and am currently in good standing and eligible to practice in said court,
           that I am not currently suspended or disbarred in any other court, and
           that I D have) IZI have not) concurrently or within the year preceding this application made
           any pro hac vice application to this court.
                                   (If previous application made, complete the following)

Title of case   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




Case Number      ~~~~~~~~~~~~~~~~-
                                                                           Date of Application             -~~--~~~




Application: D Granted        D Denied
       I declare under penalty of perjury that the foregoing is true and
                                                                       ..
                                                                          correct. _.·· ;~


                                                                             (~:~:1r. c::___~!- .'x··l
                                                                                               (Signature of Applicant)

                                     DESIGNATION OF LOCAL COUNSEL
I hereby designate the below named as associate local counsel.
Donald J. Kula                                                             310-788-3212
(Name)                                                                     (Telephone)

Perkins Coie LLP
(Firm)

1888 Century Park East, Suite 1700, Los Angeles, California 90067
(Street)                                                                  (City)                                          (Zip code)

                                                                               (Z4;_-t:L- Cyf?-.-~

I hereby consent to the above designation.                                         0=____....,,
                                                                           (Sig1iaturc of Applicant)



                                                                           (Signature of Designce Attorney)
       Case 3:18-cr-00822-GPC Document 28 Filed 03/19/19 PageID.100 Page 2 of 2

Pro Hae Vice (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of any State or
of any Territory or Insular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
is regularly engaged in business, professional, or other activities in California.

The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
(1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
and the date of admission, he/she is in good standing and eligible to practice in said court,
(4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this court, the title and the case number of each matter wherein he made application, the date of
application, and whether or not his/her application was granted. He/She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
file with such application the address, telephone number and written consent of such designee.

Fee:    $206.00

If application and fee require submission via U.S. Mail, please contact:

                                                     CASD Attorney Admissions Clerk
                                                     (619) 557-5329




The pro hac vice application for Chelsea W. Curfman representing defendant Daniel Dye is hereby:

~APPROVED for filing                            D   DENIED
          05/Jv/;9                              It is so ordered.   a~
                                                                    Honorable Gonzalo P. Curiel
